


Exhibit 10.3

 

Employee Stock Option Agreement

 

This Employee Stock Option Agreement, dated as of                , 2006, between
Hertz Global Holdings, Inc., a Delaware corporation, and the Employee whose name
appears on the signature page hereof, is being entered into pursuant to the
Hertz Global Holdings, Inc. Stock Incentive Plan. The meaning of capitalized
terms may be found in Section 7.

 

The Company and the Employee hereby agree as follows:

 


SECTION 1.              GRANT OF OPTIONS

 


(A)                 CONFIRMATION OF GRANT. THE COMPANY HEREBY EVIDENCES AND
CONFIRMS, EFFECTIVE AS OF THE DATE HEREOF, ITS GRANT TO THE EMPLOYEE OF OPTIONS
TO PURCHASE THE NUMBER OF COMMON SHARES SPECIFIED ON THE SIGNATURE PAGE HEREOF.
THE OPTIONS ARE NOT INTENDED TO BE INCENTIVE STOCK OPTIONS UNDER THE CODE. THIS
AGREEMENT IS ENTERED INTO PURSUANT TO, AND THE TERMS OF THE OPTIONS ARE SUBJECT
TO, THE TERMS OF THE PLAN. IF THERE IS ANY INCONSISTENCY BETWEEN THIS AGREEMENT
AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL GOVERN.

 


(B)                OPTION PRICE. EACH SHARE COVERED BY AN OPTION SHALL HAVE THE
OPTION PRICE SPECIFIED ON THE SIGNATURE PAGE HEREOF.

 


SECTION 2.              VESTING AND EXERCISABILITY

 


(A)                 EXCEPT AS OTHERWISE PROVIDED IN SECTION 6(A) OR SECTION 2(B)
OF THIS AGREEMENT, THE OPTIONS SHALL BECOME VESTED IN FIVE EQUAL ANNUAL
INSTALLMENTS ON EACH OF THE FIRST THROUGH FIFTH ANNIVERSARIES OF THE GRANT DATE,
SUBJECT TO THE CONTINUOUS EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY UNTIL THE
APPLICABLE VESTING DATE; PROVIDED THAT IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED IN A SPECIAL TERMINATION (I.E., BY REASON OF THE
EMPLOYEE’S DEATH OR DISABILITY), ANY OPTIONS HELD BY THE EMPLOYEE SHALL
IMMEDIATELY VEST AS OF THE EFFECTIVE DATE OF SUCH SPECIAL TERMINATION.

 


(B)                DISCRETIONARY ACCELERATION. THE BOARD, IN ITS SOLE
DISCRETION, MAY ACCELERATE THE VESTING OR EXERCISABILITY OF ALL OR A PORTION OF
THE OPTIONS, AT ANY TIME AND FROM TIME TO TIME.

 


(C)                 EXERCISE. ONCE VESTED IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT, THE OPTIONS MAY BE EXERCISED AT ANY

 

--------------------------------------------------------------------------------


 


TIME AND FROM TIME TO TIME PRIOR TO THE DATE SUCH OPTIONS TERMINATE PURSUANT TO
SECTION 3. OPTIONS MAY ONLY BE EXERCISED WITH RESPECT TO WHOLE COMMON SHARES AND
MUST BE EXERCISED IN ACCORDANCE WITH SECTION 4.

 


SECTION 3.              TERMINATION OF OPTIONS

 


(A)                 NORMAL TERMINATION DATE. UNLESS EARLIER TERMINATED PURSUANT
TO SECTION 3(B) OR SECTION 6, THE OPTIONS SHALL TERMINATE ON THE TENTH
ANNIVERSARY OF THE GRANT DATE (THE “NORMAL TERMINATION DATE”), IF NOT EXERCISED
PRIOR TO SUCH DATE.

 


(B)                EARLY TERMINATION. IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATES FOR ANY REASON, ANY OPTIONS HELD BY THE EMPLOYEE THAT HAVE
NOT VESTED BEFORE THE EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT OR THAT
DO NOT BECOME VESTED ON SUCH DATE IN ACCORDANCE WITH SECTION 2 SHALL TERMINATE
IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT AND, IF THE EMPLOYEE’S
EMPLOYMENT IS TERMINATED FOR CAUSE, ALL OPTIONS (WHETHER OR NOT THEN VESTED OR
EXERCISABLE) SHALL AUTOMATICALLY TERMINATE IMMEDIATELY UPON SUCH TERMINATION.
ALL VESTED OPTIONS HELD BY THE EMPLOYEE FOLLOWING THE EFFECTIVE DATE OF A
TERMINATION OF EMPLOYMENT (THE “COVERED OPTIONS”) SHALL REMAIN EXERCISABLE UNTIL
THE FIRST TO OCCUR OF (I) THE 60TH DAY FOLLOWING THE EFFECTIVE DATE OF THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT (THE 180TH DAY IN THE CASE OF A SPECIAL
TERMINATION OR A RETIREMENT FROM ACTIVE SERVICE ON OR AFTER THE EMPLOYEE REACHES
NORMAL RETIREMENT AGE), (II) THE NORMAL TERMINATION DATE OR (III) THE
CANCELLATION OF THE OPTIONS PURSUANT TO SECTION 6(A), AND IF NOT EXERCISED
WITHIN SUCH PERIOD THE OPTIONS SHALL AUTOMATICALLY TERMINATE UPON THE EXPIRATION
OF SUCH PERIOD.

 


SECTION 4.              MANNER OF EXERCISE

 


(A)                 GENERAL. SUBJECT TO SUCH REASONABLE ADMINISTRATIVE
REGULATIONS AS THE BOARD MAY ADOPT FROM TIME TO TIME, THE EMPLOYEE MAY EXERCISE
VESTED OPTIONS BY GIVING AT LEAST 15 BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE
SECRETARY OF THE COMPANY SPECIFYING THE PROPOSED DATE ON WHICH THE EMPLOYEE
DESIRES TO EXERCISE A VESTED OPTION (THE “EXERCISE DATE”), THE NUMBER OF WHOLE
SHARES WITH RESPECT TO WHICH THE OPTIONS ARE BEING EXERCISED (THE “EXERCISE
SHARES”) AND THE AGGREGATE OPTION PRICE FOR SUCH EXERCISE SHARES (THE “EXERCISE
PRICE”); PROVIDED THAT FOLLOWING A PUBLIC OFFERING NOTICE MAY BE GIVEN WITHIN
SUCH LESSER PERIOD AS THE BOARD MAY

 

2

--------------------------------------------------------------------------------


 


PERMIT. ON OR BEFORE ANY EXERCISE DATE THAT OCCURS PRIOR TO A PUBLIC OFFERING,
THE COMPANY AND THE EMPLOYEE SHALL ENTER INTO AN EMPLOYEE STOCK SUBSCRIPTION
AGREEMENT THAT CONTAINS TRANSFER AND OTHER RESTRICTIONS ON THE EXERCISE SHARES,
A FORM OF WHICH HAS BEEN PROVIDED TO THE EMPLOYEE. UNLESS OTHERWISE DETERMINED
BY THE BOARD, AND SUBJECT TO SUCH OTHER TERMS, REPRESENTATIONS AND WARRANTIES AS
MAY BE PROVIDED FOR IN THE EMPLOYEE STOCK SUBSCRIPTION AGREEMENT, (I) ON OR
BEFORE THE EXERCISE DATE THE EMPLOYEE SHALL DELIVER TO THE COMPANY FULL PAYMENT
FOR THE EXERCISE SHARES IN UNITED STATES DOLLARS IN CASH, OR CASH EQUIVALENTS
SATISFACTORY TO THE COMPANY, IN AN AMOUNT EQUAL TO THE EXERCISE PRICE PLUS ANY
REQUIRED WITHHOLDING TAXES OR OTHER SIMILAR TAXES, CHARGES OR FEES AND (II) THE
COMPANY SHALL REGISTER THE ISSUANCE OF THE EXERCISE SHARES ON ITS RECORDS (OR
DIRECT SUCH ISSUANCE TO BE REGISTERED BY THE COMPANY’S TRANSFER AGENT). THE
COMPANY MAY REQUIRE THE EMPLOYEE TO FURNISH OR EXECUTE SUCH OTHER DOCUMENTS AS
THE COMPANY SHALL REASONABLY DEEM NECESSARY (I) TO EVIDENCE SUCH EXERCISE,
(II) TO DETERMINE WHETHER REGISTRATION IS THEN REQUIRED UNDER THE SECURITIES ACT
OR OTHER APPLICABLE LAW OR (III) TO COMPLY WITH OR SATISFY THE REQUIREMENTS OF
THE SECURITIES ACT, APPLICABLE STATE OR NON-U.S. SECURITIES LAWS OR ANY OTHER
LAW.

 


(B)                RESTRICTIONS ON EXERCISE. NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, THE OPTIONS MAY NOT BE EXERCISED IN WHOLE OR IN PART, AND NO
CERTIFICATES REPRESENTING EXERCISE SHARES SHALL BE DELIVERED, (I) (A) UNLESS ALL
REQUISITE APPROVALS AND CONSENTS OF ANY GOVERNMENTAL AUTHORITY OF ANY KIND SHALL
HAVE BEEN SECURED, (B) UNLESS THE PURCHASE OF THE EXERCISE SHARES SHALL BE
EXEMPT FROM REGISTRATION UNDER APPLICABLE U.S. FEDERAL AND STATE SECURITIES
LAWS, AND APPLICABLE NON-U.S. SECURITIES LAWS, OR THE EXERCISE SHARES SHALL HAVE
BEEN REGISTERED UNDER SUCH LAWS, AND (C) UNLESS ALL APPLICABLE U.S. FEDERAL,
STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING REQUIREMENTS SHALL HAVE BEEN
SATISFIED OR (II) IF SUCH EXERCISE WOULD RESULT IN A VIOLATION OF THE TERMS OR
PROVISIONS OF OR A DEFAULT OR AN EVENT OF DEFAULT UNDER, ANY OF THE FINANCING
AGREEMENTS. THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ANY CONSENTS OR APPROVALS REFERRED TO IN CLAUSE (I) (A) OF THE PRECEDING
SENTENCE, BUT SHALL OTHERWISE HAVE NO OBLIGATIONS TO TAKE ANY STEPS TO PREVENT
OR REMOVE ANY IMPEDIMENT TO EXERCISE DESCRIBED IN SUCH SENTENCE.

 


SECTION 5.              EMPLOYEE’S REPRESENTATIONS; INVESTMENT INTENTION. THE
EMPLOYEE REPRESENTS AND WARRANTS THAT THE OPTIONS HAVE BEEN, AND ANY EXERCISE

 

3

--------------------------------------------------------------------------------


 


SHARES WILL BE, ACQUIRED BY THE EMPLOYEE SOLELY FOR THE EMPLOYEE’S OWN ACCOUNT
FOR INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF. THE EMPLOYEE REPRESENTS AND WARRANTS THAT THE EMPLOYEE
UNDERSTANDS THAT NONE OF THE EXERCISE SHARES MAY BE TRANSFERRED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THE PROVISIONS OF THE RELATED
EMPLOYEE STOCK SUBSCRIPTION AGREEMENT SHALL HAVE BEEN COMPLIED WITH OR HAVE
EXPIRED.

 


SECTION 6.              CHANGE IN CONTROL

 


(A)                 VESTING AND CANCELLATION. EXCEPT AS OTHERWISE PROVIDED IN
THIS SECTION 6(A), IN THE EVENT OF A CHANGE IN CONTROL, ALL THEN-OUTSTANDING
OPTIONS (WHETHER VESTED OR UNVESTED) SHALL BE CANCELED IN EXCHANGE FOR A PAYMENT
HAVING A VALUE EQUAL TO THE EXCESS, IF ANY, OF (I) THE PRODUCT OF THE CHANGE IN
CONTROL PRICE MULTIPLIED BY THE AGGREGATE NUMBER OF SHARES COVERED BY ALL SUCH
OPTIONS IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OVER (II) THE AGGREGATE
OPTION PRICE FOR ALL SUCH SHARES, TO BE PAID AS SOON AS REASONABLY PRACTICABLE,
BUT IN NO EVENT LATER THAN 30 DAYS FOLLOWING THE CHANGE IN CONTROL.

 


(B)                ALTERNATIVE AWARD. NOTWITHSTANDING SECTION 6(A), NO
CANCELLATION, TERMINATION, OR SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH
RESPECT TO ANY OPTION IF THE BOARD REASONABLY DETERMINES PRIOR TO THE CHANGE IN
CONTROL THAT THE EMPLOYEE SHALL RECEIVE AN ALTERNATIVE AWARD MEETING THE
REQUIREMENTS OF THE PLAN.

 


(C)                 LIMITATION OF BENEFITS. IF, WHETHER AS A RESULT OF
ACCELERATED VESTING, THE GRANT OF AN ALTERNATIVE AWARD OR OTHERWISE, THE
EMPLOYEE WOULD RECEIVE ANY PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT AS A RESULT
OF THE OPERATION OF SECTION 6(A) OR SECTION 6(B) THAT, TOGETHER WITH ANY OTHER
PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT THE EMPLOYEE MAY RECEIVE UNDER ANY
OTHER PLAN, PROGRAM, POLICY OR ARRANGEMENT, WOULD CONSTITUTE AN “EXCESS
PARACHUTE PAYMENT” UNDER SECTION 280G OF THE CODE, THEN, NOTWITHSTANDING
ANYTHING IN THIS SECTION 6 TO THE CONTRARY, THE PAYMENTS, DEEMED PAYMENTS OR
OTHER BENEFITS SUCH EMPLOYEE WOULD OTHERWISE RECEIVE UNDER SECTION 6(A) OR
SECTION 6(B) SHALL BE REDUCED TO THE EXTENT NECESSARY TO ELIMINATE ANY SUCH
EXCESS PARACHUTE PAYMENT AND SUCH EMPLOYEE SHALL HAVE NO FURTHER RIGHTS OR
CLAIMS WITH RESPECT THERETO. IF THE PRECEDING SENTENCE WOULD RESULT IN A
REDUCTION OF THE PAYMENTS, DEEMED PAYMENTS OR OTHER BENEFITS THE EMPLOYEE WOULD
OTHERWISE RECEIVE ON AN AFTER-TAX BASIS BY MORE THAN 5%, THE COMPANY WILL USE

 

4

--------------------------------------------------------------------------------


 


ITS COMMERCIALLY REASONABLE BEST EFFORTS TO SEEK THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS IN THE MANNER PROVIDED FOR IN SECTION 280G(B)(5) OF THE CODE AND
THE REGULATIONS THEREUNDER WITH RESPECT TO SUCH REDUCED PAYMENTS OR OTHER
BENEFITS (IF THE COMPANY IS ELIGIBLE TO DO SO), SO THAT SUCH PAYMENTS WOULD NOT
BE TREATED AS “PARACHUTE PAYMENTS” FOR THESE PURPOSES (AND THEREFORE WOULD CEASE
TO BE SUBJECT TO REDUCTION PURSUANT TO THIS SECTION 6(C)).

 


SECTION 7.              CERTAIN DEFINITIONS. AS USED IN THIS AGREEMENT,
CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN HAVE THE RESPECTIVE MEANING GIVEN
IN THE PLAN, AND THE FOLLOWING ADDITIONAL TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

 

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Employee’s employment with the “Company,” such term
shall include the Company and its Subsidiaries.

 

“Covered Options” has the meaning given in Section 3(b).

 

“Determination Date” means the effective date of the Employee’s termination of
employment.

 

“Employee” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 8, following such person’s death “Employee” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

 

“Employee Stock Subscription Agreement” means a “Stock Subscription Agreement”
as defined in the Plan.

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

5

--------------------------------------------------------------------------------


 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Employee.

 

“Normal Termination Date” has the meaning given in Section 3(a).

 

“Option” means the right granted to the Employee hereunder to purchase one
Common Share for a purchase price equal to the Option Price subject to the terms
of this Agreement and the Plan.

 

“Option Price” means, with respect to each Common Share covered by an Option,
the purchase price specified in Section 1(b) for which the Employee may purchase
such Common Share upon exercise of an Option.

 

“Plan” means the Hertz Global Holdings, Inc. Stock Incentive Plan.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

 

“Special Termination” means a termination of the Employee’s employment as a
result of his or her death or Disability.

 


SECTION 8.              MISCELLANEOUS.

 


(A)                 WITHHOLDING. THE COMPANY OR ONE OF ITS SUBSIDIARIES MAY
REQUIRE THE EMPLOYEE TO REMIT TO THE COMPANY AN AMOUNT IN CASH SUFFICIENT TO
SATISFY ANY APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX
WITHHOLDING OR OTHER SIMILAR CHARGES OR FEES THAT MAY ARISE IN CONNECTION WITH
THE GRANT, VESTING, EXERCISE OR PURCHASE OF THE OPTIONS.

 


(B)                AUTHORIZATION TO SHARE PERSONAL DATA. THE EMPLOYEE AUTHORIZES
ANY AFFILIATE OF THE COMPANY THAT EMPLOYS THE EMPLOYEE OR THAT OTHERWISE HAS OR
LAWFULLY OBTAINS PERSONAL DATA RELATING TO THE EMPLOYEE TO DIVULGE OR TRANSFER
SUCH PERSONAL DATA TO THE COMPANY OR TO A THIRD PARTY, IN EACH CASE IN ANY
JURISDICTION, IF AND TO THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT
OR THE ADMINISTRATION OF THE PLAN.

 


(C)                 NO RIGHTS AS STOCKHOLDER; NO VOTING RIGHTS. THE EMPLOYEE
SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES
COVERED BY THE OPTIONS UNTIL THE EXERCISE OF THE

 

6

--------------------------------------------------------------------------------


 


OPTIONS AND DELIVERY OF THE SHARES. NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR
OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DELIVERY OF THE SHARES.
ANY SHARES DELIVERED IN RESPECT OF THE OPTIONS SHALL BE SUBJECT TO THE EMPLOYEE
STOCK SUBSCRIPTION AGREEMENT AND THE EMPLOYEE SHALL HAVE NO VOTING RIGHTS WITH
RESPECT TO SUCH SHARES UNTIL SUCH TIME AS SPECIFIED IN THE EMPLOYEE STOCK
SUBSCRIPTION AGREEMENT.

 


(D)                NO RIGHT TO CONTINUED EMPLOYMENT. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO CONFER ON THE EMPLOYEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF
THE COMPANY OR ANY SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN ANY WAY THE
RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME.

 


(E)                 NON-TRANSFERABILITY OF OPTIONS. THE OPTIONS MAY BE EXERCISED
ONLY BY THE EMPLOYEE. THE OPTIONS ARE NOT ASSIGNABLE OR TRANSFERABLE, IN WHOLE
OR IN PART, AND THEY MAY NOT, DIRECTLY OR INDIRECTLY, BE OFFERED, TRANSFERRED,
SOLD, PLEDGED, ASSIGNED, ALIENATED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR
ENCUMBERED (INCLUDING, BUT NOT LIMITED TO, BY GIFT, OPERATION OF LAW OR
OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION TO THE
ESTATE OF THE EMPLOYEE UPON THE EMPLOYEE’S DEATH OR WITH THE COMPANY’S CONSENT.

 


(F)                 NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR SENT BY CERTIFIED OR
EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY ANY RECOGNIZED
INTERNATIONAL EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY OR THE EMPLOYEE, AS
THE CASE MAY BE, AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER ADDRESS AS THE
COMPANY OR THE EMPLOYEE, AS THE CASE MAY BE, SHALL SPECIFY BY NOTICE TO THE
OTHER:

 


(I)                 IF TO THE COMPANY, TO IT AT:

 

Hertz Global Holdings, Inc.
c/o The Hertz Corporation
225 Brae Boulevard
Park Ridge, New Jersey  07656
Attention: General Counsel

 

Fax: (201) 594-3122

 

7

--------------------------------------------------------------------------------


 


(II)                IF TO THE EMPLOYEE, TO THE EMPLOYEE AT HIS OR HER MOST
RECENT ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY OR SUBSIDIARY
EMPLOYING THE EMPLOYEE; AND

 


COPIES OF ANY NOTICE OR OTHER COMMUNICATION GIVEN UNDER THIS AGREEMENT SHALL
ALSO BE GIVEN TO:

 

The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington DC 20004-2505
Attention:  Mr. Gregory S. Ledford
Fax:  (202) 347-1818

 

and

 

Clayton, Dubilier & Rice, Inc.
375 Park Avenue, 18th Floor
New York, New York
Attention: David Wasserman
Fax: (212) 407-5252

 

and

 

Merrill Lynch Global Private Equity
4 World Financial Center, 23rd Floor
New York, NY 10080
Attention:  Mr. George A. Bitar &
                    Mr. Robert F. End
Fax:  (212) 449-1119

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  John M. Allen
Fax:  (212) 909-6836

 


ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DATE OF DELIVERY IF DELIVERED PERSONALLY OR ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF.

 

8

--------------------------------------------------------------------------------


 


(G)                BINDING EFFECT; BENEFITS. THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS. NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.

 


(H)                WAIVER; AMENDMENT.

 


(I)                 WAIVER. ANY PARTY HERETO OR BENEFICIARY HEREOF MAY BY
WRITTEN NOTICE TO THE OTHER PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE OF
ANY OF THE OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS
AGREEMENT, (B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS OF THE
OTHER PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR MODIFY PERFORMANCE OF
ANY OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT. EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR
BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY
TAKING SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS CONTAINED HEREIN. THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY
HEREOF OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A
PARTY OR BENEFICIARY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER
OR SHALL BE DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE
THE SAME AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.

 


(II)                AMENDMENT. THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE EMPLOYEE
AND THE COMPANY.

 


(I)                  ASSIGNABILITY. NEITHER THIS AGREEMENT NOR ANY RIGHT,
REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE
ASSIGNABLE BY THE COMPANY OR THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY.

 


(J)                  APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE

 

9

--------------------------------------------------------------------------------


 


REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE
LAWS OF ANY OTHER JURISDICTION.

 


(K)                 SECTION AND OTHER HEADINGS, ETC. THE SECTION AND OTHER
HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL
NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 


(L)                  COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE EMPLOYEE:

 

 

 

«Name»

 

 

 

 

 

By:

 

 

 

 

as Attorney-in-Fact

 

 

Name:

 

 

 

 

 

Address of the Employee:

 

 

 

 

 

«Address»

 

 

 

 

Total Number of Shares
for the Purchase of
Which
Options have been
Granted

Option Price

«Options» Shares

$«Option Price»

 

11

--------------------------------------------------------------------------------
